NUMBER 13-18-00403-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


TRAVIS DIAZ,                                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       This cause is currently before the Court on appellant's second motion for extension

of time to file the brief. The reporter’s record was filed on July 30, 2018, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant one extension of 60 days, until October 29,
2018 to file the brief. The brief was not filed, and appellant now seeks an additional 60

days, until March 11, 2019, to file the brief.

       The Court GRANTS appellant’s second motion for extension to file the brief and

ORDERS the Honorable Scott F. Lemanski to file the brief on or before March 11, 2019.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of January, 2019.




                                                 2